Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-6, 10, 13 and 16  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bauman et al. (US 8,269,641)
	With respect to claim 1-2, 5-6, 13 Bauman teaches an in-vehicle backup control apparatus comprising: a discharge circuit (23) that discharges the power storage unit (11); and a control unit (24) that controls the discharge circuit, wherein the control unit is configured to: a supply completion voltage (voltage supplied to high priority loads) as an interruption threshold value (low voltage threshold), and the supply completion voltage being set in association with one of the plurality of target loads (high priority loads); and interrupt the supply of electric power to the one of the plurality of target loads (low priority loads) to prohibit the plurality of target loads from simultaneously operating if the following condition is satisfied: a charge voltage of the power storage unit reaches a value less (col. 6 lines 25-45 remains longer below threshold) than or equal to the interruption threshold value during the abnormal state.
	With respect to claims 10 and 16 Bauman teaches the use of a supply completion voltage, the limitations of claim 10 are directed to optional limitation of a superimposable voltage which further limit the optional claim limitation of claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Sasahara (US 20200262301) in view of Bauman et al. (US 8,269,641).
With respect to claims 1 and 6 Sasahara teaches a vehicle backup control apparatus, the in-vehicle backup control apparatus comprising: a discharge circuit (9) that discharges the power storage unit (7-2/1); and a control unit (3) that controls the discharge circuit, wherein the control unit is configured to:  set a supply completion voltage as an interruption threshold value, and the supply completion voltage being set in association with one of the plurality of target loads (backup loads). 
Sasahara does not teach the interruption of loads. Bauman teaches a vehicle power supply, including low priority devices (see Fig. 5) which may interrupt the supply of electric power to the one of the plurality of target loads (low priority loads) to prohibit the plurality of target loads from simultaneously operating if the following condition is satisfied: a charge voltage of the power storage unit reaches a value less (col. 6 lines 25-45 remains longer below threshold) than or equal to the interruption threshold value during the abnormal state. It would have been obvious to one having ordinary skill in art at the time of the invention to modify Sasahara to include the use of an interruptible load for the benefit of reducing the load on the stored energy when capacity is low. 

Allowable Subject Matter
Claims 3-4, 7-9, 11-12 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to claim 3, 9-11 and 15 Bauman teaches the vehicle system however does not teach the plurality of target loads include a first target load and a second target load, and the control unit interrupts or delays the supply of electric power to the second target load if the first target load is not in an operation completed state, and a condition for the first target load 21265681-496683 FP21-087US to operate is satisfied when the charge voltage of the power storage unit is greater than the supply completion voltage set in association with the second target load and is less than or equal to the superimposable voltage. At least this further limitation is not taught or rendered obvious by the prior art of record. 
With respect to claims 4, 8 and 12 Bauman teaches the vehicle system however does not teach the control unit calculates the supply completion voltage of the target load based on a required energy amount determined based on power consumption of the target load and a scheduled number of operations, output power from the discharge circuit, the electrostatic capacity of the power storage unit, and the charge voltage of the power storage unit when the abnormal state has occurred. At least this further limitation is not taught or rendered obvious by the prior art of record. 
With respect to claim 7 Bauman teaches the plurality of target loads include a first target load and a second target load (see Fig. 5), however does not teach and the control unit interrupts the supply of electric power to the second target load if the first target load is not in an operation completed state, and a condition for the first target load to operate is satisfied when the charge voltage of the power storage unit is greater than the supply completion voltage set in association with the second target load and is less than or equal to the superimposable voltage. At least this further limitation is not taught or rendered obvious by the prior art of record. 
With respect to claim 14 Bauman teaches the plurality of target loads include a first target load and a second target load (see Fig. 5), however does not teach the control unit interrupts or delays the supply of electric power to the second target load if the first target load is not in an operation completed state, and a condition for the first target load to operate is satisfied when the charge voltage of the power storage unit is greater than the supply completion voltage set in association with the second target load and is less than or equal to the superimposable voltage. At least this further limitation is not taught or rendered obvious by the prior art of record. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Fin whose telephone number is (571)272-5921. The examiner can normally be reached Monday-Friday 9am-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL FIN
Primary Examiner
Art Unit 2836



/MICHAEL R. FIN/Primary Examiner, Art Unit 2836